U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE FISCAL YEAR ENDED JUNE 30, 2015 or [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Concierge Technologies, Inc. (Exact name of registrant as specified in its charter) Nevada 333-38838 95-4442384 (state of incorporation) (Commission File Number) (IRS Employer I.D. Number) 29115 Valley Center Rd. #K-206 Valley Center, CA 92082 Tel: 866.800.2978 Fax: 888.312.0124 (Address and telephone number of registrant's principal executive offices and principal place of business) Securities registered under Section 12(b) of the Exchange Act:None. Securities registered under Section 12(g) of the Exchange Act: Common Stock, $0.001 par value Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes []No [X] Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.Yes []No [X] Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X] No [ ] Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§ 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. [ X ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ]Accelerated filer [ ] Non-accelerated filer [ ] (Do not check if a smaller reporting company) Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.Yes []No [X] State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was sold, or the average bid and asked price of such common equity, as of a specified date within the past 60 days: $2,716,960 computed by reference to the $0.009 average of the bid and asked price of the Company's Common Stock on September 29, 2015. State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date: 679,536,298 shares of Common Stock, $0.001 par value, and 37,543,544 shares of Series B Convertible, Voting, Preferred Stock on September 29, 2014. Series B Preferred stock is convertible, under certain conditions, to 20 shares of common stock for each share of Series B Preferred stock. Each share of Series B Preferred stock votes as 20 shares of common stock. DOCUMENTS INCORPORATED BY REFERENCE If the following documents are incorporated by reference, briefly describe them and identify the part of the Form 10-K (e.g., Part I, Part II, etc.) into which the document is incorporated: (1) any annual report to security holders; (3) any proxy or information statement; and (3) any prospectus filed pursuant to Rule 424(b) or (c) of the Securities Act of 1933 ("Securities Act").The listed documents should be clearly described for identification purposes (e.g., annual report to security holders for fiscal year ended December 24, 1990).Information Statement pursuant to Section 14C filed December 10, 2010 and April 17, 2015, respectively. TABLE OF CONTENTS PART I ITEM 1 Business 1 ITEM 2 Properties 4 ITEM 3 Legal Proceedings 4 PART II ITEM 5 Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 5 ITEM 7 Management’s Discussion and Analysis of Financial Condition and Results of Operations 10 ITEM 8 Financial Statements and Supplementary Data 14 ITEM 9 Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 33 ITEM 9A Controls and Procedures 33 PART III ITEM 10 Directors, Executive Officers and Corporate Governance 34 ITEM 11 Executive Compensation 39 ITEM 12 Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 40 ITEM 13 Certain Relationships and Related Transactions, and Director Independence 41 ITEM 14 Principal Accounting Fees and Services 41 PART IV ITEM 15 Exhibits, Financial Statement Schedules 42 PART I ITEM 1.BUSINESS. Business Development Concierge Technologies, Inc. was incorporated in California on August 18, 1993 as "Fanfest, Inc."On August 29, 1995 its name was changed to Starfest, Inc., and on March 20, 2002 its name was changed to “Concierge Technologies, Inc.” Pursuant to a Stock Purchase Agreement (the "Purchase Agreement") dated March 6, 2000 between MAS Capital, Inc., an Indiana corporation, the controlling shareholder of MAS Acquisition XX Corp. ("MAS XX"), an Indiana corporation, and Starfest, approximately 96.83 percent (8,250,000 shares) of the outstanding shares of common stock of MAS Acquisition XX Corp. were exchanged for $100,000 and 150,000 shares of common stock of Starfest in a transaction in which Starfest became the parent corporation of MAS XX. At the time of this transaction, the market price of Starfest's common stock was $1.50 bid at closing on March 7, 2000 on the OTC Bulletin Board.Accordingly, the consideration Starfest paid for the 96.83 percent interest was valued at $325,000. Concierge loaned to Starfest the $100,000 cash portion of the consideration evidenced by a no-interest, demand note.Michael Huemmer, the president of Starfest, loaned to Starfest the 150,000 shares of common stock of Starfest that was the stock portion of the consideration. Upon execution of the Purchase Agreement and the subsequent delivery of $100,000 cash and 150,000 shares of common stock of Starfest on March 7, 2000, to MAS Capital Inc., pursuant to Rule 12g-3(a) of the General Rules and Regulations of the Securities and Exchange Commission, Starfest became the successor issuer to MAS Acquisition XX Corp. for reporting purposes under the Securities and Exchange Act of 1934 and elected to report under the Act effective March 7, 2000. MAS XX had no business, no assets, and no liabilities at the time of the transaction.Starfest entered into the transaction solely for the purpose of becoming the successor issuer to MAS Acquisition XX Corp. for reporting purposes under the 1934 Exchange Act.Prior to this transaction, Starfest was preparing to register its common stock with the Commission in order to avoid being delisted by the OTC Bulletin Board.By engaging in the Rule 12g-3(a) transaction, Starfest avoided the possibility that its planned registration statement with the Commission would not be fully reviewed by the Commission's staff before an April 2000 deadline, which would result in Starfest's common stock being delisted on the OTC Bulletin Board. An agreement of merger was entered into between Starfest and Concierge, Inc., a Nevada corporation, on January 26, 2000.The proposed merger was submitted to the shareholders of each of Starfest and Concierge pursuant to a Form S-4 Prospectus-Proxy Statement filed with the Commission. 1 As described in Starfest’s Form 8-K filed on April 2, 2002 with the Commission (Commission File No. 000-29913), the shareholders of Starfest and Concierge did approve the merger, and the merger was legally effected on March 20, 2002. Pursuant to the agreement of merger between Starfest and Concierge, ● Starfest was the surviving corporation, ● The shareholders of Concierge received pro rata for their shares of common stock of Concierge, 99,957,713 shares of common stock of Starfest in the merger, and all shares of capital stock of Concierge were cancelled, ● The fiscal year-end of the corporation was changed to June 30, ● The officers and directors of Concierge became the officers and directors of Starfest, and ● The name of Starfest was changed to "Concierge Technologies, Inc." Our Business Concierge, through its wholly owned operating subsidiary Kahnalytics, Inc., is in the business of importing, selling, distributing and installing high-definition digital video recorders with GPS mapping, audio recording, wireless broadcasting, playback and security features as conceptualized to provide historical records of vehicle driving behavior and mobile incidents. During the current fiscal year, Concierge divested ownership interest in its wholly owned subsidiary, Wireless Village, Inc. dba/Janus Cam, who was engaged in the same business. On May 5, 2004 we acquired all of the outstanding and issued shares of Planet Halo, a privately held Nevada corporation. On June 5, 2007 Planet Halo launched its first wireless broadband network designed for subscription access to the Internet. The second such network was completed in Ventura, California during the 2007-2008 fiscal year. Planet Halo continued to operate and expand the subscriber base until encountering insurmountable competition from disruptive technologies. The wireless business was discontinued during the fiscal year ended June 30, 2011 and a transition was made to research and development activities for in-vehicle video recording devices. In January 2013 we sold all of our interest in Planet Halo through a stock redemption agreement wherein a holder of Concierge Series B, Voting, Convertible Preferred stock exchanged a portion of those shares for all of the issued and outstanding stock in Planet Halo. On January 23, 2008 we acquired all of the outstanding and issued shares of Wireless Village, a privately held Nevada corporation based in Cleveland, Ohio. Wireless Village’s assets include computer hardware, software, domain names, existing radio site infrastructure, and expertise in designing, operating, managing and maintaining wireless and wired networks, including video security systems. Wireless Village began transitioning to the business of mobile 2 incident reporting, or “black box” technology, for vehicles during the fiscal year ended June 30, 2010. During September 2010 Wireless Village offered three knowledgeable individuals, a product manufacturer, and an industry lobbyist an equity stake in the company in exchange for providing their services and expertise, along with a potential client list, exclusively to Wireless Village. Accordingly, on October 8, 2010, Concierge Technologies conveyed approximately 49% of its equity in Wireless Village, in the aggregate, to the aforementioned group. As a result the focus of Wireless Village was redirected to the business of mobile incident reporting technology and sales. A fictitious business name of 3rd Eye Cam was adopted and filed in the State of Nevada and, subsequent to a trade mark dispute settlement, that name was discontinued in favor of the fictitious name Janus Cam. The company operated from leased offices in South San Francisco, CA. during the current fiscal year. During the fiscal year June 30, 2013 Concierge Technologies, through a stock exchange agreement, acquired all of the shares owned by the minority shareholders of Wireless Village in exchange for shares of Concierge Technologies Series B, Voting, Convertible Preferred stock. As of June 30, 2014 Wireless Village was a wholly owned subsidiary of Concierge Technologies, Inc. and its only operating subsidiary. During the current fiscal year the Company entered into a Stock Redemption Agreement (the “SRA”) wherein we agreed to sell all of the issued and outstanding shares in Wireless Village to the executive management team of Wireless Village in exchange for redemption of 68,000,000 shares of Concierge Technologies common stock held by the buyers plus a forgiveness of intercompany debt totaling $344,052 owed to the Company by Wireless Village. As a further condition of the SRA a certain segment of the Wireless Village business would be retained by Concierge Technologies through a non-exclusive distribution agreement. The transaction closed on May 7, 2015. On May 26, 2015 a new wholly owned subsidiary named Kahnalytics, Inc. was established in the State of California for the purpose of taking on the segment of the business retained in the spinoff of Janus Cam and to direct resources towards the further development of data processing capabilities intended for risk management use by vehicle insurance companies. As of June 30, 2015 Kahnalytics was our only operating subsidiary and source of revenues. Governmental Approval of Principal Products.No governmental approval is required in the U.S. for Concierge's products. Government Regulations.There are no governmental regulations in the U.S. that apply to Concierge's sale of recording devices, and no specific license or approvals are required, with the exception of adoption by local industry associations or municipalities on a case-by-case basis of the devices meeting suitability for purpose standards. Dependence on Major Customers and Suppliers.Concierge is currently dependent upon its major supplier to continue to supply the recording products at quantities and prices as necessary to meet market demands. Should the market pressures dictate, or other contributing economic factors become influential, the Company is reasonably assured that alternative suppliers of similar products are available. Concierge, through Kahnalytics, currently has one 3 key customer accounting for a majority of its sales revenues. Kahnalytics intends to broaden its target customer base in the coming fiscal year as its primary product development is completed. Seasonality.There should be no seasonal aspect to Concierge’s business. Research and Development.Concierge expended no money on research and development during fiscal year ending June 30, 2015. Environmental Controls.Concierge is subject to no environmental controls or restrictions that require the outlay of capital or the obtaining of a permit in order to engage in business. Patents, Trademarks, Copyrights and Intellectual Property.Concierge has trademarked its Personal Communications Attendant. It has no patents on the product. On March 13, 2013 a trademark was granted to Wireless Village for the name “Janus” as used in commerce for cameras and related equipment. That trademark remained with Wireless Village after the closing if the spinoff transaction on May 7, 2015. Number of Employees.On June 30, 2015, we employed no persons full time and relied solely on independent sales personnel, commissioned agents, contracted service providers and consultants to perform additional support and administrative functions. ITEM 2.PROPERTIES. We own no plants or real property. Facilities Our office facilities for Concierge Technologies are housed by our Chief Financial Officer, David Neibert, whose mailing address is 29115 Valley Center Rd., K-206, Valley Center, CA 92082. The Company pays no rent and has no lease obligations. ITEM 3.LEGAL PROCEEDINGS. On May 6, 2002, a default judgment was awarded to Brookside Investments Ltd against, jointly and severally, our company, Allen E. Kahn, and The Whitehall Companies in the amount of $135,000 plus interest and legal fees.Concierge did not defend against the complaint by Brookside, which alleged that Brookside was entitled to a refund of its investment as a result of a breach of contract. Brookside had entered into a subscription agreement with Concierge, Inc. that called for, among other things, the pending merger between Starfest and Concierge to be completed within 180 days of the investment. The merger was not completed within 180 days and Brookside sought a refund of its investment, which Concierge was unable to provide. As of May 6, 2012, the judgment had lapsed and there is no further effect. Although the judgment is no longer enforceable against Concierge, and Concierge is no longer domiciled in the 4 state of jurisdiction where the judgment was entered, the amount of $135,000 continues to be listed among the accrued expenses of the company. PART II ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES. Our Common Stock presently trades on the OTC Markets Pink Exchange.The high and low bid prices, as reported by OTC Markets, are as follows for fiscal years ended June 30, 2014 and 2015.The quotations reflect inter-dealer prices, without retail mark-up, mark-down or commission and may not represent actual transactions. High Low Calendar 2013 3rd Qtr. $ $ 4th Qtr $ $ Calendar 2014 1st Qtr $ $ 2nd Qtr $ $ 3rd Qtr. $ $ 4th Qtr $ $ Calendar 2015 1st Qtr $ $ 2nd Qtr $ $ Holders On June 30, 2015 there were approximately 350 registered holders of record of our common stock. Dividends We have had no retained earnings and have declared no dividends on our capital stock.Under Nevada law, a company - such as our company - can pay dividends only ● from retained earnings, or ● if after the dividend is made, ● its tangible assets would equal at least 11/4 times its liabilities, and ● its current assets would at least equal its current liabilities, or ● if the average of its earnings before income taxes and before interest expenses for the last two years was less than the average of its interest expenses for the last two years, then its current assets must be equal to at least 11/4 times its current liabilities. 5 The directors' strategy on dividends is to declare and pay dividends only from retained earnings and when the directors deem it prudent and in the best interests of the company to declare and pay dividends. Penny Stock Regulations Our common stock trades on the OTC Markets exchange at a price less than $5 a share and is subject to the rules governing "penny stocks." A "penny stock" is any stock that: ● sells for less than $5 a share. ● is not listed on an exchange or authorized for quotation on The Nasdaq Stock Market, and ● is not a stock of a "substantial issuer." We are not now a "substantial issuer" and cannot become one until we have net tangible assets of at least $2 million. There are statutes and regulations of the Securities and Exchange Commission (the "Commission") that impose a strict regimen on brokers that recommend penny stocks. The Penny Stock Suitability Rule Before a broker-dealer can recommend and sell a penny stock to a new customer who is not an institutional accredited investor, the broker-dealer must obtain from the customer information concerning the person's financial situation, investment experience and investment objectives.Then, the broker-dealer must "reasonably determine" (1) that transactions in penny stocks are suitable for the person and (2) that the person, or his advisor, is capable of evaluating the risks in penny stocks. After making this determination, the broker-dealer must furnish the customer with a written statement setting forth the basis for this suitability determination.The customer must sign and date a copy of the written statement and return it to the broker-dealer. Finally the broker-dealer must also obtain from the customer a written agreement to purchase the penny stock, identifying the stock and the number of shares to be purchased. The above exercise delays a proposed transaction.It causes many broker-dealer firms to adopt a policy of not allowing their representatives to recommend penny stocks to their customers. The Penny Stock Suitability Rule, described above, and the Penny Stock Disclosure Rule, described below, do not apply to the following: ● transactions not recommended by the broker-dealer, ● sales to institutional accredited investors, 6 ● transactions in which the customer is a director, officer, general partner, or direct or indirect beneficial owner of more than 5 percent of any class of equity security of the issuer of the penny stock that is the subject of the transaction, and ● transactions in penny stocks by broker-dealers whose income from penny stock activities does not exceed five percent of their total income during certain defined periods. The Penny Stock Disclosure Rule Another Commission rule - the Penny stock Disclosure Rule - requires a broker-dealer, who recommends the sale of a penny stock to a customer in a transaction not exempt from the suitability rule described above, to furnish the customer with a "risk disclosure document."This document is set forth in a federal regulation and contains the following information: ● A statement that penny stocks can be very risky, that investors often cannot sell a penny stock back to the dealer that sold them the stock, ● A warning that salespersons of penny stocks are not impartial advisers but are paid to sell the stock, ● The statement that federal law requires the salesperson to tell the potential investor in a penny stock - ● the "offer" and the "bid" on the stock, and ● the compensation the salesperson and his firm will receive for the trade, ● An explanation that the offer price and the bid price are the wholesale prices at which dealers are willing to sell and buy the stock from other dealers, and that in its trade with a customer the dealer may add a retail charge to these wholesale prices, ● A warning that a large spread between the bid and the offer price can make the resale of the stock very costly, ● Telephone numbers a person can call if he or she is a victim of fraud, ● Admonitions - ● to use caution when investing in penny stocks, ● to understand the risky nature of penny stocks, ● to know the brokerage firm and the salespeople with whom one is dealing, and ● to be cautious if ones salesperson leaves the firm. Finally, the customer must be furnished with a monthly statement including prescribed information relating to market and price information concerning the penny stocks held in the customer's account. 7 Effects of the Rule The above penny stock regulatory scheme is a response by the Congress and the Commission to known abuses in the telemarketing of low-priced securities by "boiler shop" operators.The scheme imposes market impediments on the sale and trading of penny stocks.It has a limiting effect on a stockholder's ability to resell a penny stock. Our shares likely will trade below $5 a share on the OTC Markets exchange and be, for some time at least, shares of a "penny stock" subject to the trading market impediments described above. Recent Sales of Unregistered Securities; Outstanding Stock Options Our company sold shares of its common stock during the last three years and, on February 19, 2014 we issued 53,571 unregistered shares of our common stock to a holder of a note receivable from Janus Cam as a fee in exchange for agreement to extend the maturity date. The transaction was recorded as an expense of $750 based on the market value of our stock as of the date of issue. We have also issued shares of common stock in settlement of convertible debentures as detailed in following paragraphs. The issued shares were unregistered and issued as per the following: Date No. of Shares Shareholder Type of Consideration Value of Consideration 2/19/2014 Lisa Powell Brown Debt settlement $ 9/22/2014 Asher Enterprises Debt settlement $ 10/10/2014 Asher Enterprises Debt settlement $ 1/26/2015 Nicholas & Melinda Gerber Living Trust Cash $ 1/26/2015 Schoenberger Family Trust Cash $ 1/26/2015 Polly Force Company, Ltd Debt settlement $ On February 18, 2014 the Company entered into a series of agreements, including a convertible debenture, that resulted in a funding of $53,000. The note was convertible, at the option of the debenture holder, to restricted common shares after August 18, 2014 at a conversion price calculated on a prescribed discount to the trailing 10-day volume weighted average market price (“VWAP”) of our shares on the date of conversion. During the initial 6 months from the date of the note the Company may repay the principal plus accrued interest at the rate of 8% per annum by applying a pre-payment penalty determined on a sliding scale tied to the aging of the note. After the initial 6-month period had elapsed the Company could not repay the note until its maturity date on November 18, 2014 at which time the note principal and interest became due and payable without pre-payment penalty. The Company identified embedded derivatives related to the convertible debenture. These embedded derivatives included certain conversion features. The accounting treatment of derivative financial instruments requires that the Company record fair value of the derivatives as of the inception date of the convertible debenture and fair value as of each subsequent balance sheet date. During the quarter ended September 30, 2014, at the election of the debenture holder, the Company converted $28,000 of the principal to equity through issuance of 4,346,247 shares of common stock. During the quarter ended December 31, 2014, at the election of the debenture holder, the Company converted 8 $25,000 of the principal plus $2,120 of accrued interest to equity through issuance of 5,424,000 shares of common stock. The debenture has been paid in full as of October 10, 2015 and thus no derivative expense or fair value of the embedded derivative was recorded for the fiscal year ended June 30, 2015. On January 1, 2013 we consolidated all outstanding notes payable due a related party into one loan agreement containing certain conversion features whereby the note holder could convert the principal amount of the loan, $204,700 comprised of the sum total of the principal amounts of the individual notes, $122,000, plus $82,700 in accrued interest applicable to those notes, together with accrued interest on the principal at the rate of 4.944% per annum, into shares of our common stock at the conversion rate of $0.02 per share. The note is unsecured and becomes due and payable on January 1, 2015. The accrued interest on this $204,700 convertible debenture as of December 31, 2014 was $20,241. There was no beneficial conversion feature involved in the new note. On December 19, 2014 we entered into an amendment to the debenture that allowed for the maturity date to be extended to June 1, 2015 and provided the Company rights to settle the debenture in full, upon completion of an equity investment in excess of $1,500,000, by payment of $122,000 in cash and issuance of 8,270,000 shares of common stock valued at $0.01 per share to the debenture holder.On January 26, 2015 we exercised those rights and paid the debenture in full. The transaction resulted in a gain on the issuance of shares of $69,861 as the fair market value of a share of our common stock at December 19, 2014 was $0.004. The gain resulted for a related party, thus it was recorded in additional paid in capital account. Our company sold the following shares of its Series B Convertible, Voting, Preferred Stock during the last three years without registering the shares. Each share of Series B Convertible, Voting, Preferred Stock is convertible into 20 shares of common stock and carries a vote equal to 20 shares of common stock in all matters brought before the shareholders for vote. Date No. of Shares Shareholder Type of Consideration Value of Consideration 9/8/12 Gonzalez & Kim Cash and Debt settlement $ 1/26/2015 Nicholas & Melinda Living Trust Cash $ 1/26/2015 Schoenberger Family Trust Cash $ Our Company issued the following shares of common stock pursuant to certain conversion rights contained in our preferred stock. The shares of preferred stock redeemed in the conversion were cancelled resulting in no net effect to the number of voting shares outstanding. Date No. of Shares Converted Type of Shares Shareholder Common Stock Issued 10/22/2014 Series B Pref Peter Park 10/22/2014 Series B Pref Nelson Choi 6/4/2015 Series A Pref Jan Carter 9 All of the above sales were made pursuant to the exemption from registration provided by the Commission’s Regulation D, Rule 506.All purchasers were either accredited investors or, if not, were provided copies of the company’s recent filings with the Commission including financial statements meeting the requirements of the Commission’s Item 310 of Regulation S-B.All purchasers were provided the opportunity to ask questions of Concierge’s management. ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS. Some of the information contained in this Management’s Discussion and Analysis of Financial Condition and Results of Operations and elsewhere in this report includes forward-looking statements based on our current management’s expectations. There can be no assurance that actual results, outcomes or business conditions will not differ materially from those projected or suggested in such forward-looking statements as a result of various factors, including, among others, our limited operating history, unpredictability of future operating results, competitive pressures and the other potential risks and uncertainties. The following discussion and analysis should be read in conjunction with the financial statements and the accompanying notes thereto and is qualified in its entirety by the foregoing and by more detailed financial information appearing elsewhere.See "Financial Statements." The Company, through Planet Halo and Wireless Village, had been selling subscriptions to its wireless Internet access service in various increments, including daily, weekly, monthly and yearly since 2007. During the fiscal year ending June 30, 2011, we completed the transition away from this business and refocused our efforts, through our majority owned subsidiary Wireless Village now called Janus Cam, on the sale and distribution of mobile video surveillance systems, generically known as “drive cams”. Planet Halo, a wholly owned subsidiary, had been involved with product research and development since July 2011 and as a result had insignificant revenues for the years ending June 30, 2013 and 2012. Planet Halo had been accumulating debt through loans where proceeds were used for further product development and research. On January 31, 2013 the Company executed a stock redemption agreement whereby we sold the corporation in a stock-for-stock transaction to a shareholder in Concierge Technologies. As of June 30, 2014 Janus Cam was our only subsidiary. Since September 2010, Janus Cam has brought expertise in mobile digital camera deployment into the company by partnering with several industry professionals and a manufacturer of camera and DVR products. In order to gain this expertise we conveyed approximately 49% of our equity ownership in Janus Cam to these professionals. On January 31, 2013 we effectuated an agreement to buy out the minority stakeholders in a stock exchange transaction whereby the shareholders of the non-controlling interest exchanged their shares in Janus Cam for shares in Concierge Technologies. On May 7, 2015 we sold Janus Cam to two shareholders (who were also the executive management at Janus Cam and directors and of the Company) through a Stock Redemption Agreement wherein the Company redeemed 68,000,000 shares of common stock and in turn forgave intercompany debt owned by Janus Cam to the Company. Janus Cam operations for the period July 1, 2014 through May 7, 2015 are accounted 10 for on the Consolidated Statements of Operations as discontinued operations and have been eliminated from the Consolidated Balance Sheet for the year ending June 30, 2014 for comparison purposes. Discontinued operations for Janus Cam for the period July 1, 2014 through May 7, 2015 resulted in net sales of $1,780,548 as compared to the prior year ended June 30, 2014 of $2,268,127. The cost of goods sold for the period July 1, 2014 through May 7, 2015 was $1,121,169 and $1,318,657 for the year ended June 30, 2014. Gross profit for the comparison periods July 1, 2014 through May 7, 2015 and the year ended June 30, 2014 were $659,379 (37%) and $949,470 (42%) respectively, a decline of approximately 5% in gross profit. Janus Cam recorded $520,406 in general and administrative expenses for an operating income of $138,973 for the period July 1, 2014 through May 7, 2015 as compared to general and administrative expenses of $1,145,967 resulting in an operating loss of $196,497 for the year ended June 30, 2014. In addition to hardware sales, Janus Cam had other income of $5,739 comprised of recovered shipping expenses and incurred $5,106 in interest expense for a combined total of $633 in other income for the period July 1, 2014 through May 7, 2015. The net income for period July 1, 2014 through May 7, 2015, including $800 as an income tax provision, was $138,806. For the year ended June 30, 2014, in addition to revenues from hardware sales, Janus Cam also recorded a total of $58,701 in other income comprised of $13,487 in recovered shipping expenses, $44,649 in downwards adjusted sales tax liability and corrections to inventory valuation and accrued expenses totaling $745. Janus Cam incurred $4,892 in interest expense and accrued $800 as a state income provision resulting in a net loss of $143,488 for the year ended June 30, 2014. Management attributes the Janus Cam income for the period July 1, 2014 through May 7, 2015 to a temporary classification of Janus Cam executive compensation totaling $167,443 as notes receivable in lieu of administrative expense. This classification was due to a suspension of salaries as the parties negotiated the terms of the Stock Redemption Agreement resulting in the divestiture of Janus Cam by Concierge Technologies on May 7, 2015. On May 26, 2015 the Company established a new wholly owned subsidiary domiciled in the state of California and named Kahnalytics, Inc. Kahnalytics took over the business of selling cameras, installation and support services to the insurance industry, a business segment formerly addressed by Janus Cam, but then retained by Concierge Technologies as part of the Stock Redemption Agreement. Kahnalytics purchases cameras, various other hardware items, and installation services for sale to specific insurance companies, and ultimately for installation into insured’s vehicles. The hardware items are either listed in inventory if held beyond the close of the current accounting period, or summarized as “cost of goods sold” when sold. Inventory orders which have been paid for, or partially paid for, in advance of receipt are classified as Advance to Suppliers. Generally, hardware is sold to customers who require delivery and installation of the product in their vehicles. The charges for services such as these are included in the bundled, installed, sales price reflected on sales invoices and accounts receivable. The total net revenues 11 for Kahnalytics for the years ended June 30, 2015 were $95,057 as compared to the year ending June 30, 2014 where sales were zero. Prior to the formation of Kahnalytics, Concierge Technologies briefly assumed the business of supplying cameras and installation services to a specific customer in the same fashion as later taken on by Kahnalytics. Total revenues from sales for Concierge Technologies for the year ended June 30, 2015 were $128,508 with no sales revenues recorded for the year ended June 30, 2014. Total combined sales revenues for Kahnalytics and Concierge Technologies were $223,565 for the year ended June 30, 2015 and zero for the year ended June 30, 2014. Overall, consolidated net revenues, excluding other income of $5,086, for the year ending June 30, 2015 were $223,565 and zero for the year ended June 30, 2014. Cost of revenues for the year ending June 30, 2015 and 2014 were $188,325 and zero respectively, representing a gross profit percentage of approximately 16% The Company incurred a loss from continuing operations (before provisions for income taxes), for the year ended June 30, 2015 of $204,216 as compared to a loss of $176,332 for the year ended June 30, 2014. Our net loss from continuing operations has increased by $27,884. Management attributes the increased loss to the transaction costs incurred to raise equity capital coupled with loan interest on borrowed funds and convertible debenture costs. The net income on a consolidated basis for the year ended June 30, 2015 was $14,191, after giving consideration to income from discontinued operations (including gain on disposal of our subsidiary) of $218,407, as compared to net loss, of $319,820, for the year ended June 30, 2014. On May 28, 2015 we signed agreements related to the acquisition of Gourmet Foods, Ltd., a privately held company located in Tauranga, New Zealand and placed a cash deposit of NZ$250,000 towards the purchase. The deposit is reflected on our Consolidated Balance Sheet as $182,931 in US currency. The acquisition will be completed in cash. Gourmet Foods is a recognized manufacturer and distributor of baked pies, including meat pies, desserts and other assorted bakery products, in New Zealand. The company has annual revenues in excess of NZ$5.5 million and employs a staff of 45 persons. The acquisition of Gourmet Foods, Ltd. closed on August 11, 2015. See Note 14 on Subsequent Events. Plan of Operation for the Next Twelve Months Our plan of operation for the next twelve months is to expand the development of Kahnalytics through implementation of software development and addition of new products, including a branding and promotion of a recurring revenue product offering. We have finalized the acquisition of Gourmet Foods Ltd. of Tauranga, New Zealand which is expected to bring in significant revenues to replace and exceed those of the divested subsidiary Janus Cam. We are also continuing to search for profitable, mature, companies who can be acquired at reasonable prices. By these initiatives we hope to: ● continue to gain market share in the field of mobile incident reporting ● increase our gross revenues and realize net operating profits, 12 ● lower our operating costs by unburdening certain selling expenses to third party distributors, ● source and retain staff experienced in the field of software development andapplication of database report writing functions, ● have sufficient cash reserves to pay down accrued expenses ● attract partners in related fields of software development to participate in consolidated product bundling and service offerings involving our mobile incident reporting and statistical analysis. ● grow the market share of Gourmet Foods both in New Zealand and abroad Liquidity In years prior to 2011, our primary source of operating capital has been funding sourced through insiders or shareholders under the terms of unsecured promissory notes. We had been able, through operating revenues, to remain current on all debt service and vendor payables for the three years hence. However, sufficient funds had been unavailable to eliminate aging note payables accrued from years prior and repayment of convertible debts incurred during the previous year. Accordingly, the Company accepted an equity-based infusion of capital totaling $3 million and retired a significant portion of our outstanding debt, including all convertible debentures, trade payables and notes due to officers and directors. Management believes that, through execution of our current business plan, the Company will be able to continue to pay its financial obligations and to avoid increases in its accrued liabilities in the coming fiscal year. During the prior fiscal years Concierge received a management fee from its subsidiaries for the cost of financial reporting, audits and corporate governance. A portion of this fee is paid to the Wallen Group, a California general partnership controlled by David Neibert, our CFO, for consulting services directed towards the administration of the Company. Other outside directors are not compensated for their efforts. Because Concierge has no other sources of income beyond the management fees there is no expectation of profits apart from those of its subsidiaries on a consolidated basis for the coming fiscal year. Off-Balance Sheet Arrangements As of September 30, 2015, our company has not entered into any transaction, agreement or other contractual arrangement with an entity unconsolidated with us under which we have ● an obligation under a guarantee contract, ● a retained or contingent interest in assets transferred to the unconsolidated entity or similar arrangement that serves as credit, liquidity or market risk support to such entity for such assets, ● an obligation, including a contingent obligation, arising out of a variable interest in an unconsolidated entity that is held by, and material to, us where such entity provides financing, liquidity, market risk or credit risk support to, or engages in leasing, hedging, or research and development services with, us. 13 ITEM 8.FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA. The financial statements of the company appear as follows: Report of Independent Registered Public Accounting Firm 15 Consolidated Balance Sheets, as of June 30, 2015 and 2014 16 Consolidated Statements of Operations, for the years ended June 30, 2015 and 2014 17 Statements of Changes in Stockholders’ Equity (Deficit), for the years ended June 30, 2015 and 2014 18 Consolidated Statements of Cash Flows, for the years Ended June 30, 2015 and 2014 19 Notes to Consolidated Financial Statements 20 14 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders Concierge Technologies, Inc. We have audited the accompanying consolidated balance sheets of Concierge Technologies, Inc. and its subsidiaries (the "Company") as of June 30, 2015 and 2014, and the related consolidated statements of operations, stockholders’ deficit, and cash flows for each of the years in the two-year period ended June 30, 2015. These financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the consolidated financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Concierge Technologies, Inc. and its subsidiaries as of June 30, 2015 and 2014, and the results of its operations and its cash flows for each of the years in the two-year period ended June 30, 2015 in conformity with accounting principles generally accepted in the United States of America. The Company's financial statements are prepared using the generally accepted accounting principles applicable to a going concern, which contemplates the realization of assets and liquidation of liabilities in the normal course of business.The Company has incurred cumulative losses of $6,349,570. These factors along with those discussed in Note 4 to the financial statements, raise substantial doubt about the Company's ability to continue as a going concern. Management's plans in regard to these matters are also described in Note 4.The financial statements do not include any adjustments that might result from the outcome of this uncertainty /S/ Kabani & Company, Inc. CERTIFIED PUBLIC ACCOUNTANTS Los Angeles, California October 6, 2015 15 CONCIERGE TECHNOLOGIES, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS As of June 30, 2015 As of June 30, 2014 ASSETS CURRENT ASSETS: Cash & cash equivalents $ $ Accounts receivable - Inventory - Current assets of subsidiary disposed - Total current assets Deposit - Non-current assets of subsidiary disposed - Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) CURRENT LIABILITIES: Accounts payable and accrued expenses $ $ Notes payable - related parties Notes payable - Convertible Debenture, net - Related party convertible debenture, net - Current liablities of subsidiary disposed - Totalliabilities COMMITMENT & CONTINGENCY STOCKHOLDERS' EQUITY (DEFICIT) Preferred stock, 50,000,000 authorized par $0.001 Series A: zero issued and outstanding at June 30, 2015 and 206,186 shares at June 30, 2014 - Series B: 37,543,544 issued and outstanding at June 30, 2015 and 9,498,409 at June 30, 2014 Common stock, $0.001 par value; 900,000,000 shares authorized; 679,536,298 shares issued and outstanding at at June 30, 2015 and 240,337,841 as of June 30, 2014 Additional paid-in capital Accumulated deficit ) ) Total Stockholders' equity (deficit) ) Total liabilities and Stockholders' equity (deficit) $ $ The accompanying notes are an integral part of these consolidated financial statements. 16 CONCIERGE TECHNOLOGIES, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS For the Years Ended June 30 Net revenue $ $ - Cost of revenue - Gross profit - Operating expense General & administrative expense Operating Loss ) ) Other income (expense) Other income - Interest expense ) ) Total other expense ) ) Loss from continuing operations before income taxes ) ) Provision of income taxes - - Loss from Continuing Operations ) ) Income (Loss) from Discontinued Operations Gainon disposal of subsidiary - Income from discontinued operations ) Income (Loss) from Discontinued Operations ) Net Income (Loss) $ $ ) Weighted average shares of common stock * Basic Diluted Net loss per common share- continuing operations Basic & Diluted $ ) $ ) Net loss per common share- Discontinued operations Basic $ $ ) Diluted $ $ ) Net loss per common share Basic $ $ ) Diluted $ $ ) The accompanying notes are an integral part of these consolidated financial statements. 17 CONCIERGE TECHNOLOGIES, INC. AND SUBSIDIARIES STATEMENTS OF STOCKHOLDERS' EQUITY (DEFICIT) FOR THE YEARS ENDED JUNE 30, 2 Preferred Stock (Series A) Preferred Stock (Series B) Common Stock Total Concierges' Deficit Number of Shares Par Value Number of Shares Par Value Number of Shares Par Value Additional Paid In Capital Accumulated Deficit Balance at June 30, 2013 $ ) $ ) Common stock issued for loan commitment fee - 54 Net loss for the year ended June 30, 2014 ) ) Balance at June 30, 2014 ) ) Issuance of Common Stock in settlement of convertible debenture - Beneficial conversion feature liability on debt issuance - Issuance of Common Stockfor cash - Issuance of series B Preferred Stockfor cash - Benefical conversion feature for issuance ofseries B Preferred Stock - ) - Cancellation of Common Stock as consideration for disposal ofsubsidiary - ) ) ) - ) Conversion ofseries A Preferred Stock to Common Stock ) ) - - ) - - Conversion ofseries B Preferred Stock to Common Stock - - ) ) ) - (0
